Citation Nr: 1147176	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a right knee condition.  The Veteran testified at RO hearings in December 2007 and June 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his right knee during basic training when he fell while trying to jump over a creek and landed off balance with the full weight of his back pack.  He indicated that he twisted his knee and that the knee became unstable and had lots of swelling and stiffness.  He further stated that he did not get medical attention until he was transferred to Fort Polk, Louisiana.

The service treatment records show that a pre-induction physical in June 1968 shows normal clinical evaluation of the lower extremities.  In June 1969, the Veteran complained of leg pain and was wearing a knee pad.  He complained that his knee came out of place.  A July 1969 orthopedic clinic record from Fort Polk, Louisiana shows the Veteran had a right knee injury one year ago and had recurrent pain, swelling, and giving way.  It was determined that he failed to meet induction standards as noted in the Medical Evaluation Board.  A Board narrative summary shows that the Veteran had injured his right knee one year ago but had ignored medical advice for treatment.  During training he had recurrent pain in the posterior medial aspects of the joint associated with swelling and "giving way."  The July 1969 Medical Evaluation Board proceedings note that he was diagnosed with old tear of the posterior horn of the right medial meniscus and old tear of the right anterior cruciate ligament, both existing prior to service and neither aggravated in service.    

The Veteran submitted testimony at the RO hearings in December 2007 and June 2009 that he never injured his knee prior to service and that he was forced to sign the documents related to his discharge for a pre-existing knee disability.  He further noted that his pre-induction physical did not describe any pre-existing knee disability.
	
The medical evidence is insufficient to decide this claim.  It needs to be medically determined whether the Veteran had a pre-existing right knee disability and if so, whether this pre-existing disability was aggravated during the Veteran's service.  If a pre-existing right knee disability is not shown, it needs to be determined whether the current right knee disability is related to the right knee injury in service.

The Veteran also has identified private treatment records that have not been obtained.  Specifically as part of his claim he stated that he was treated by Drs. Highly, Wybenga, and Larose.  He later stated that the records for Dr. Highly had been destroyed; but he submitted authorization to obtain the treatment records from Dr. Wybenga in December 2007.  He also should be provided the opportunity to provide authorization to obtain the records from Dr. Larose.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment  records for his right knee from Dr. Wybenga and Dr. Larose, as identified on page 7 of his original claim in December 2004 and on a December 2007 VA Form 21-4142.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current right knee disorders found to be present.

The examiner also should provide an opinion as to the following:

(a)  What is the likelihood that the Veteran had a right knee disorder prior to his active service?  If so, what is the likelihood that the pre-existing right knee disorder was not aggravated beyond its natural progression during the Veteran's military service?  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.
 
3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


